 



Exhibit 10.2
NOTICE OF GRANT OF
RESTRICTED STOCK AWARD AND AWARD AGREEMENT
CAPITOL BANCORP LIMITED
One Business & Trade Center
200 Washington Square North
Lansing, MI 48933

     
Name:
  Award Number:
Address:
  Plan: 2007 Equity Incentive Plan
City, State, Zip:
  ID:

     Effective                     (the “Date of Grant”), you have been granted
an award of                      shares of Capitol Bancorp Limited (the
“Company”) common stock. These shares are restricted until the Vesting Date(s)
shown below.
     The current total value of the award is $                    .
     The award will vest in increments on the date(s) shown (the “Vesting
Dates”), subject to Participant continuing to be a Service Provider through each
such date.

      Shares   Full Vest
 
   

     By your signature and the Company’s signature below, you and the Company
agree that this Award is granted under and governed by the terms and conditions
of the Company’s 2007 Equity Incentive Plan and the Award Agreement, all of
which are attached and made a part of this document.

                   
Capitol Bancorp Limited
      Date
 
                 
Participant Name
      Date

1



--------------------------------------------------------------------------------



 



CAPITOL BANCORP LIMITED
RESTRICTED STOCK AWARD AGREEMENT
     Capitol Bancorp Limited (the “Company”), pursuant to its 2007 Equity
Incentive Plan (the “Plan”), has awarded to Participant, Shares of Restricted
Stock.
     The award hereunder is in connection with and in furtherance of the
Company’s discretionary bonus program for participation by the Company’s Service
Providers. Defined terms not explicitly defined in this agreement shall have the
same definitions as in the Plan or in the Notice of Grant of Restricted Stock
and Award Agreement (“Notice of Grant”), to which this agreement is attached.
     The details of your Award are as follows:
     1. Total Number of Shares Subject to this Award. The total number of Shares
subject to this Award is set forth in the Notice of Grant.
     2. Forfeiture Restriction. Subject to the terms of Section 3(a), in the
event Participant ceases to be a Service Provider for any or no reason
(including death or Disability) before the respective Vesting Dates (as set
forth in the Notice of Grant), Participant shall forfeit the then Unreleased
Shares (defined below) to the Company. Upon such forfeiture, the Company shall
become the legal and beneficial owner of the Shares being forfeited and all
rights and interests therein or relating thereto, and the Company shall have the
right to retain and transfer to its own name the number of Shares being
forfeited.
3. Release of Shares from Forfeiture Restriction.
          (a) Subject to the limitations contained herein, the Shares will vest
(be released) as set forth in the Notice of Grant until either (i) the Shares
become fully vested or (ii) Participant ceases to be a Service Provider for any
reason. Notwithstanding the foregoing, upon the occurrence of a Change in
Control and subject to Participant’s “covered termination” (as defined in the
Company’s Change in Control severance benefit policy for non-executives), all
then Unreleased Shares shall be released from the forfeiture restriction. (The
period beginning on the date of this Agreement and ending on each respective
Vesting Date shall be referred to as the “Period of Restriction”).
          (b) Until the Shares have been released from the forfeiture
restriction, they may be referred to herein as “Unreleased Shares.”
          (c) The Unreleased Shares may bear the following forfeiture
restrictive legend:
“THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO A RIGHT OF FORFEITURE
IN FAVOR OF THE COMPANY, AS SET FORTH IN A

2



--------------------------------------------------------------------------------



 



STOCK AGREEMENT BETWEEN THE ISSUER AND THE ORIGINAL HOLDER OF THESE SHARES, A
COPY OF WHICH MAY BE OBTAINED AT THE PRINCIPAL OFFICE OF THE ISSUER.”
          (d) The Share certificates representing the Shares, when released from
the forfeiture restriction, shall be delivered to Participant pursuant to
Section 4 of this Agreement.
     4. Issuance of Share Certificates.
          (a) The certificates evidencing the Shares shall be held in escrow by
the secretary of the Company until the end of the respective Period of
Restriction (or earlier, upon a Covered Termination), at which time it shall be
released to Participant by the Company in accordance with the provisions hereof.
          (b) At the end of each Period of Restriction, the Company shall cause
the appropriate certificate representing the Shares (then released from the
forfeiture restriction) to be delivered to Participant; provided, however that
prior to such delivery Participant shall remit to the Company an amount
sufficient to satisfy any federal, state and/or local withholding tax
requirements in connection with the Shares then to be released.
          (c) Subject to the terms hereof, Participant shall have all the rights
of a stockholder with respect to such Shares before the Shares are released from
the forfeiture restriction, including without limitation, the right to vote the
Shares and receive any cash dividends declared thereon. In the event of any
dividend or other distribution (whether in the form of cash, Shares, other
securities, or other property), recapitalization, stock split, reverse stock
split, reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase, or exchange of Shares or other securities of the Company, or other
change in the corporate structure of the Company affecting the Shares, the
Unreleased Shares will be increased, reduced or otherwise changed, and by virtue
of any such change Participant will in his or her capacity as owner of
Unreleased Shares be entitled to new or additional or different shares of stock,
cash or securities (other than rights or warrants to purchase securities); such
new or additional or different shares, cash or securities will thereupon be
considered to be Unreleased Shares and will be subject to all of the conditions
and restrictions which were applicable to the Unreleased Shares pursuant to this
Agreement. If Participant receives rights or warrants with respect to any
Unreleased Shares, such rights or warrants may be held or exercised by
Participant, provided that until such exercise any such rights or warrants and
after such exercise any shares or other securities acquired by the exercise of
such rights or warrants will be considered to be Unreleased Shares and will be
subject to all of the conditions and restrictions which were applicable to the
Unreleased Shares pursuant to this Agreement. The Administrator in its absolute
discretion at any time may accelerate the vesting of all or any portion of such
new or

3



--------------------------------------------------------------------------------



 




additional shares of stock, cash or securities, rights or warrants to purchase
securities or shares or other securities acquired by the exercise of such rights
or warrants.
     5. Adjustments. All references to the number of Shares in this Agreement
shall be appropriately adjusted to reflect any dividend or other distribution
(whether in the form of cash, Shares, other securities, or other property),
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase, or exchange of
Shares or other securities of the Company, or other change in the corporate
structure of the Company affecting the Shares occurs after the date of this
Agreement.
6. Participant’s Representations.
          (a) Tax Consequences. Participant has reviewed with Participant’s own
tax advisors the federal, state, local and foreign tax consequences of this
investment and the transactions contemplated by this Agreement. Participant is
relying solely on such advisors and not on any statements or representations of
the Company or any of its agents. Participant understands that Participant (and
not the Company) shall be responsible for Participant’s own tax liability that
may arise as a result of this investment or the transactions contemplated by
this Agreement.
          (b) Tax Withholding. Notwithstanding any contrary provision of this
Agreement, no certificate representing the Shares of Restricted Stock may be
released from the escrow established pursuant to Section 4, unless and until
satisfactory arrangements (as determined by the Administrator) will have been
made by Participant with respect to the payment of income, employment and other
taxes which the Company determines must be withheld with respect to such Shares.
To the extent determined appropriate by the Company in its discretion, it shall
have the right (but not the obligation) to satisfy any tax withholding
obligations by reducing the number of Shares otherwise deliverable to
Participant. If Participant fails to make satisfactory arrangements for the
payment of any required tax withholding obligations hereunder at the time any
applicable Shares otherwise are scheduled to vest, Participant will permanently
forfeit such Shares and the Shares will be returned to the Company at no cost to
the Company.
     7. Award Not a Service Contract. This Award is not a guarantee of continued
service and nothing in this Award shall be deemed to create in any way
whatsoever any obligation on Participant’s part to continue in the service of
the Company, or of the Company to continue Participant’s service with the
Company. In addition, nothing in this Award shall obligate the Company or any
Affiliate, or their respective stockholders, Board of Directors, officers or
employees to continue any relationship which Participant might have as a Service
Provider for the Company or Affiliate.

4



--------------------------------------------------------------------------------



 



     8. Governing Plan Document. This Award is subject to all the provisions of
the Plan, a copy of which is attached hereto and its provisions are hereby made
a part of this Award, including without limitation the provisions of Section 8
of the Plan relating to Restricted Stock provisions, and is further subject to
all interpretations, amendments, rules and regulations which may from time to
time be promulgated and adopted pursuant to the Plan. In the event of any
conflict between the provisions of this Award and those of the Plan, the
provisions of the Plan shall control.
     9. Additional Conditions to Release from Escrow. The Company will not be
required to issue any certificate or certificates for Shares hereunder or
release such Shares from the escrow established pursuant to Section 4 prior to
fulfillment of all the following conditions: (a) the admission of such Shares to
listing on all stock exchanges on which such class of stock is then listed;
(b) the completion of any registration or other qualification of such Shares
under any state or federal law or under the rulings or regulations of the
Securities and Exchange Commission or any other governmental regulatory body,
which the Administrator will, in its absolute discretion, deem necessary or
advisable; (c) the obtaining of any approval or other clearance from any state
or federal governmental agency, which the Administrator will, in its absolute
discretion, determine to be necessary or advisable; and (d) the lapse of such
reasonable period of time following the date of grant of the Restricted Stock as
the Administrator may establish from time to time for reasons of administrative
convenience.
9. General Provisions.
          (a) This Agreement shall be governed by the laws of the State of
Michigan. This Agreement and the Plan represent the entire agreement between the
parties with respect to the receipt of the Shares by Participant. Modifications
to this Agreement or the Plan can be made only in an express written contract
executed by a duly authorized officer of the Company. Notwithstanding anything
to the contrary in the Plan or this Agreement, the Company reserves the right to
revise this Agreement as it deems necessary or advisable, in its sole discretion
and without the consent of Participant, to comply with Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), or to otherwise avoid
imposition of any additional tax or income recognition under Section 409A of the
Code in connection to this Award of Restricted Stock.
          (b) The rights and benefits of the Company under this Agreement shall
be transferable to any one or more persons or entities, and all covenants and
agreements hereunder shall inure to the benefit of, and be enforceable by the
Company’s successors and assigns. The rights and obligations of Participant
under this Agreement may only be assigned with the prior written consent of the
Company.
          (c) Either party’s failure to enforce any provision or provisions of
this Agreement shall not in any way be construed as a waiver of any such
provision or provisions, nor prevent that party from thereafter enforcing each
and every other

5



--------------------------------------------------------------------------------



 




provision of this Agreement. The rights granted both to parties herein are
cumulative and shall not constitute a waiver of either party’s right to assert
all other legal remedies available to it under the circumstances.
          (d) Participant agrees upon request to execute any further documents
or instruments necessary or desirable to carry out the purposes or intent of
this Agreement.
     By Participant’s signature on the Notice of Grant, Participant represents
that Participant has reviewed this Agreement in its entirety, has had an
opportunity to obtain the advice of counsel prior to executing this Agreement
and fully understands all provisions of this Agreement.

6